I agree that, on the record before us, the trial court was correct when it denied Defendant-Appellant's motion to suppress. However, because the form of search which revealed the crack cocaine went beyond the "limited search of the outer clothing for weapons" approved in Terry v. Ohio (1968), 392 U.S. 11, at p. 24, it raises concerns that should be addressed.
Officer Bergman was "justified in believing that the individual whose suspicious behavior he (was) investigating at close range (was) armed and presently *Page 614 
dangerous to the officer or to others." Id. Therefore, he was authorized to conduct a search "confined in scope to an intrusion reasonably designed to discover guns, knives, clubs, or other hidden instruments" that could be used in an assault. Id., at p. 29. The issue presented concerns the scope of the search that Officer Bergman conducted.
Terry noted that a weapons search "must, like any other search, be strictly circumscribed by the exigencies which justify its initiation." Id., at p. 26, quoting Warden v. Hayden (1967), 387 U.S. 294, 310. The Terry court declined to develop the specific limitations which might be imposed, stating that "[t]hese limitations will have to be developed in the concrete factual circumstances of individual cases." Id., at p. 29, citing Sibron v. New York (1968), 392 U.S. 40.
Because the "car hard type overalls" which Defendant-Appellant wore over his other clothing prevented the kind of weapons search that Terry permits, it was reasonable for Officer Bergman to lower the bibs of the overalls and search inside for weapons. The scope of that search reasonably included areas within Defendant-Appellant's ready reach. Thus, the officer could search the inside of the back of Defendant-Appellant's overalls as well as the front, even though he had only seen Defendant-Appellant reach into the front.
The issue which this record does not address is why Officer Bergman chose to probe the cleavage between Defendant-Appellant's buttocks, where the crack cocaine was located. Indeed, the officer testified that the crack cocaine was "in his butt cheeks," . . . "where I say 98 percent of the drug dealers will keep it." (T. 15). The officer also testified that he's found crack cocaine in pat-down searches "hundreds" of times. Id. It would be helpful to know how many times he's found weapons concealed there, particularly any guns, knives, or clubs, or other similar instruments that a Terry pat-down is intended to reveal. The lack of such experiences, as against his apparent success in locating drugs there, could support a conclusion that the officer's  purpose was to locate contraband, not weapons, when he conducted that portion of his search.
As these comments might indicate, this court has reviewed numerous cases wherein crack cocaine was located in a search that probed the area between a suspect's buttocks. The nagging question, which has yet to be answered, is how weapons might reasonably be suspected to be there. Terry was concerned with a limited search of a suspect's outer garments, which the Court said "must surely be an annoying, frightening, and perhaps humiliating experience." Id., at p. 25. Searches of these far more private areas of a suspect's person can only be even more annoying, frightening, and humiliating. Some more explicit justification of them is warranted, in the context of Terry. *Page 615